Exhibit 10.2

May 28, 2013

Max W. Hillman, Jr.

c/o The Hillman Companies, Inc.

10590 Hamilton Avenue

Cincinnati, OH 45231

Dear Mick:

As contemplated by the letter dated as of May 23, 2013, between you and The
Hillman Group, Inc., a Delaware corporation (the “Company”), and The Hillman
Companies, Inc., a Delaware corporation (“Parent”), regarding the Company’s
Succession Plan, this Separation Agreement (this “Agreement”), dated as of
May 28, 2013, sets forth certain terms and conditions relating to the
termination of your employment due to your retirement from the Company and
Parent.

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Company, Parent and
you hereby agree as follows:

1. Termination; Treatment under Employment Agreement.

(a) Your employment will terminate due to your retirement effective July 1, 2013
(the “Termination Date”). Effective as of July 1, 2013, you hereby resign from
your position as President and Chief Executive Officer of Parent and the
Company, and the Company and Parent hereby accept your resignation from such
positions. Except as modified by this Agreement, the terms of the Employment
Agreement between the Company and you, dated as of December 21, 2008, as amended
by letter on May 28, 2010 (as so amended, the “Employment Agreement”), will
continue in effect from the date hereof through the Termination Date (such
period between the date of this Agreement and the Termination Date is referred
to as the “Transition Period”). Capitalized terms used in this Agreement that
are not otherwise defined shall have the meaning attributed to them in the
Employment Agreement or the Stock Option Agreement (as defined below).

(b) During the Transition Period, your duties under Section 2 of the Employment
Agreement shall be to assist with the transition of your responsibilities and
duties to the Company’s new Chief Executive Officer and otherwise to provide
transition assistance and support to the Company, as reasonably directed by the
Board of Directors of Parent (the “Board”) or OHCP HM Acquisition Corp.
(“OHCP”), as designee of the Board.

(c) Upon the Termination Date, and without further action by any person, your
employment with the Company and Parent shall end and, except as set forth in
Sections 1(g) and 1(h) of this Agreement, you shall be deemed to have
relinquished any and all titles, positions and appointments with the Company,
Parent or any of their respective Subsidiaries or affiliates (collectively, the
“Company Group”), whether as an officer, director, employee, consultant, agent
or otherwise. You agree to execute such documents as may be requested by the
Company to evidence termination of your employment and cessation of service on
the Termination Date.

(d) You agree that (i) the termination of your employment shall be treated as a
voluntary retirement under the terms of your Employment Agreement and not a
termination by the Company without Cause, such that no severance shall be
payable to you under the Employment Agreement and (ii) neither the announcement
nor the actual appointment of James P. Waters as Chief Executive Officer of
Parent and the Company shall constitute Good Reason for purposes of the
Employment Agreement or any other agreement with the Company and its affiliates
(including your options to acquire stock of OHCP).



--------------------------------------------------------------------------------

(e) In consideration for (i) your continued compliance with the Employment
Agreement through the Termination Date without any act or omission that would
constitute Cause, (ii) following the Termination Date, your continued compliance
with this Agreement, and (iii) following the Termination Date, your continued
compliance with the provisions of the Employment Agreement that survive your
termination of employment as described in Section 1(k) below, the Company agrees
that you shall be entitled to receive the following; provided, however, that in
order to receive the payments and benefits referenced in Sections 1(e)(i),
1(e)(iv), 1(g)(ii) and 1(g)(iii), you must enter into this Agreement and not
revoke the Release (as defined in Section 4 hereof):

(i) the opportunity to receive your performance bonus award for the 2013 fiscal
year so long as the applicable performance goals for the 2013 fiscal year are
met, paid in a lump sum at the same time bonuses are generally paid to other
executives in respect of the 2013 fiscal year;

(ii) payment in respect of any accrued but unused vacation for the 2013 fiscal
year on the Termination Date;

(iii) reimbursement of expenses incurred in the course of and for the purposes
of your employment that have been submitted prior to, and are unpaid as of, the
Termination Date, within thirty (30) days following the Termination Date; and

(iv) with respect to the options to acquire 4,200 shares of OHCP common stock
granted to you on November 23, 2010 pursuant to the OHCP HM Acquisition Corp.
2010 Stock Option Plan Stock Option Agreement (the “Stock Option Agreement”), of
which options with respect to 1,260 shares will have vested as of the
Termination Date, you will have the opportunity to vest in additional options as
follows: (A) subject to your continued service in accordance with both Sections
1(g) and 1(h), an additional 280 Service Options will vest on May 28, 2014 and
an additional 280 Service Options will vest on May 28, 2015; (B) subject to your
continued service in accordance with both Section 1(g) and Section 1(h) through
December 31, 2013, a portion of your Performance Options, including the unearned
portion of the 2010 fiscal year installment (140 Performance Options) and the
entire portion of the 2013 fiscal year installment (280 Performance Options),
will be eligible for vesting based on the achievement of the annual EBITDA
targets for the 2013 fiscal year; (C) if a Change in Control occurs within 12
months following the Termination Date, (x) 50% of your Outcome-Based Options
will vest if OH IRR equals or exceeds 15%; and (y) an additional 50% of your
Outcome-Based Options will vest if OH IRR equals or exceeds 17.5%; and,
(D) subject to your continued service in accordance with Section 1(g) through
the end of the Consulting Period or, if earlier, through the date of a Change in
Control, and Section 1(h) through the date of a Change in Control, then, if a
Change in Control occurs following the 12-month anniversary of the Termination
Date, up to 840 shares of your Outcome-Based Options will be eligible to vest
(i.e., 420 shares of your Outcome-Based Options vest if OH IRR equals or exceeds
15% and an additional 420 vest if OH IRR equals or exceeds 17.5%).
Notwithstanding the foregoing, all Outcome-Based Options that do not become
vested and exercisable in connection with a Change in Control that occurs either
within or following the 12-month anniversary of the Termination Date (due to
applicable OH IRR thresholds not being met) shall be immediately canceled and
terminated without payment or consideration therefor upon consummation of such
Change in Control. Further, the provisions of Section 2(d)(ii) of the Stock
Option Agreement will be modified as follows: subject to your continued service
in accordance with Section 1(g) through the end of the Consulting Period or, if
earlier, through the date of a Change in Control, and Section 1(h) through the
date of a Change in Control, only those Performance Options outlined above (the
140 Performance Options and the 280 Performance Options set forth in clause
(B) above), to the extent that such options are still unvested and have not yet
become eligible to vest, will vest upon the occurrence of a Change in Control
that occurs after the

 

2



--------------------------------------------------------------------------------

Termination Date; provided that OH IRR equals or exceeds 17.5%. All other
Performance Options are cancelled as of the Termination Date. Except as modified
in this Section 1(e)(iv), the Stock Option Agreement will remain in full force
and effect.

(f) For the avoidance of doubt, payment of your car allowance and club
membership reimbursement pursuant to Section 3(a) of the Employment Agreement
will be discontinued as of the Termination Date.

(g) Commencing on the Termination Date, for the thirty (30) month period
following the Termination Date (the “Consulting Period”), you shall provide the
Consulting Services (defined below) to the Company:

(i) For purposes of this Agreement, the “Consulting Services” shall mean those
consulting services and activities related to the functions that you performed
as an employee of the Company, as may be reasonably requested by the Board or
OHCP, as designee of the Board, which shall primarily include continued advice
in connection with (A) the transition of the Company’s leadership,
(B) assistance with litigation involving the Company and which relates to events
occurring during your employment with the Company, (C) assistance with the
transition of customer relationships, (D) questions from the Chief Executive
Officer and Chief Financial Officer of the Company and (E) such other matters as
mutually agreed to between the Company and you.

(ii) Subject to your execution of an irrevocable Release, the Company shall pay
you (A) an amount equal to six (6) months’ of your monthly base salary as in
effect as of the Termination Date for the first six (6) months of the Consulting
Period in substantially equal installments and, (B) for the remainder of the
Consulting Period, a fee of $50,000 per annum, payable quarterly in arrears on
or before the fifth business day of the second calendar month immediately
following the end of each calendar quarter during such period (clause (A) and
(B) collectively, the “Consulting Fee”). The Company shall also reimburse you
for all reasonable travel and other business-related out-of-pocket expenses you
incur in performing the Consulting Services in accordance with its
then-prevailing policies and procedures for expense reimbursement (which shall
include appropriate itemization and substantiation of expenses incurred);
provided that such expenses are incurred with the prior written approval of the
Company and you provide the Company with an itemized invoice of the expenses
incurred (and provided that the Company shall make such reimbursement following
your providing the Company with such an invoice).

(iii) Subject to your execution of an irrevocable Release, you shall continue to
receive health plan coverage for you and your spouse at the same rate applicable
to active employees, subject to your payment of applicable premiums and so long
as your participation is permitted under the terms of the Company’s health
plans, until the end of the Consulting Period; provided that if the Company’s
plans prohibit your participation, you shall be entitled to a cash payment equal
to the Company-paid portion of such continued health coverage.

(iv) The Consulting Period shall terminate prior to the expiration of the
thirty-month period without further payment of unearned Consulting Fees on the
earlier of (w) your death, (x) your physical or mental incapacitation which
renders you unable or unwilling to provide the Consulting Services for a period
of 90 days at the same level of quality prior to such incapacity, (y) upon your
violation of any of the Restrictive Covenants (as defined below) or (z) your
failure to provide the Consulting Services; provided, however, that the Company
may not terminate payment of the Consulting Fee by reason of clause (z) of this
Section 1(g)(iv) unless the Company provides you written notice of such failure
and 30 days to cure such failure as detailed in the written notice. For the
avoidance of doubt, if the Company terminates your Consulting Services hereunder
prior to the occurrence of any of the events listed in the

 

3



--------------------------------------------------------------------------------

immediately prior sentence, the Company shall continue to pay you the Consulting
Fee on the same quarterly basis without regard to your continued consultancy,
and the treatment of your stock options described in Section 1(e)(iv) hereof
shall continue to apply without any condition referred to therein that you
continue to provide Consulting Services under this Section 1(g) through any
given date.

(v) The Company and you acknowledge that during the Consulting Period: (A) you
are an independent contractor (and not (and shall not hold yourself out as) an
employee) of any member of the Company Group, (B) you shall not have any right
to act for, represent or otherwise bind any member of the Company Group in any
manner and (C) you shall not be entitled to participate in any employee benefit
plans or programs of the Company or its affiliates (except as specifically
provided in this Agreement).

(h) From and after the Termination Date and until otherwise requested by OHCP or
as mutually agreed upon between you and OHCP, you shall serve as a member of the
Board. In consideration for your service on the Board, you shall be paid fees at
the rate of $50,000 per annum, paid quarterly in arrears on or before the fifth
business day of the second calendar month immediately following the end of each
calendar quarter during the applicable period. The Company shall also reimburse
you for all reasonable travel and other business related out-of-pocket expenses
you incur in performing your services as a member of the Board in accordance
with its then-prevailing policies and procedures for expense reimbursement
applicable to other outside directors (which shall include appropriate
itemization and substantiation of expenses incurred). For the avoidance of
doubt, if the Company terminates your service as a member of the Board hereunder
for any reason other than those set forth in clauses (w) through (z) of Section
1(g)(iv) (with references to Consulting Services in such clauses (x) and (z)
being replaced with references to your Board service), the treatment of your
stock options described in Section 1(e)(iv) hereof shall continue to apply
without any condition referred to therein that you continue to provide services
under this Section 1(h) through any given date.

(i) You agree that, except as otherwise set forth in this Agreement, no member
of the Company Group currently owes you any additional payments, including,
without limitation, compensation, remuneration, bonuses, incentive payments,
benefits, stock options, warrants, restricted stock units, severance,
reimbursement of expenses or commissions of any kind whatsoever, whether under
contract or arising under applicable law or regulations.

(j) You acknowledge and agree that the duration of your obligations under
Section 7(a) and 7(b) of the Employment Agreement shall continue until the later
of (A) the expiration of the duration specified therein or (B) the expiration of
the six-month period following the date you cease to provide services under this
Agreement. You further acknowledge and agree that the continued payment of any
and all payments and benefits to which you are entitled under this Agreement are
conditional upon and subject to your compliance with the restrictive covenants
set forth in Sections 6 and 7 of the Employment Agreement as modified by this
Agreement (the “Restrictive Covenants”). In the event of your breach of any of
the Restrictive Covenants, in addition to any other remedy which may be
available at law or in equity, unless otherwise expressly provided by applicable
law, the Company’s obligation to make further payments under this Agreement
shall cease upon the date of such breach.

(k) The Employment Agreement, as modified by this Agreement, shall continue
until the Termination Date and terminate upon the Termination Date, without any
further force or effect, except that Sections 6 through 8, 11 through 23
inclusive of the Employment Agreement shall survive.

2. Agreements and Acknowledgements. As an inducement to the willingness of the
Company to enter into this Agreement, and as a condition to the Company’s
agreements under Section 1 above, you hereby agree as follows:

(a) Cooperation. From the Termination Date and thereafter, you shall cooperate
with the Company and its Subsidiaries in any internal investigation, any
administrative, regulatory or judicial proceeding or any dispute with a third
party as reasonably requested by the Company (including, without limitation,
your being available to the Company upon reasonable notice for interviews and
factual

 

4



--------------------------------------------------------------------------------

investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into your possession, all at times and on
schedules that are reasonably consistent with your other permitted activities
and commitments) In the event that the Company requires your cooperation in
accordance with this paragraph, the Company shall reimburse you solely for
reasonable travel expenses (including lodging and meals) upon submission of
receipts.

(b) Communications. The Company and you shall cooperate and mutually agree with
respect to the issuance of any announcement to, or other communications you may
have with, employees, clients, the press, media, analysts, or current or
potential debt or equity investors in any member of the Company Group with
respect to the confidential business of the Company or OHCP, and your employment
with (and departure from) the Company, including, but not limited to,
communications with respect to the terms, conditions and circumstances of this
Agreement.

(c) Authority. Effective as of the Termination Date, you shall have no authority
to act on behalf of any member of the Company Group, and shall not hold yourself
out as having such authority, enter into any agreement or incur any obligations
on behalf of any member of the Company Group, commit any member of the Company
Group in any manner or otherwise act in an executive or other decision-making
capacity with respect to any member of the Company Group.

(d) Return of Property. Upon the expiration or earlier termination of the
Consulting Period or such earlier date as requested by the Company in writing,
you shall deliver to the Company and retain no copies of (or shall destroy) any
memoranda, notes, lists, records or other documents or papers (and all copies
thereof), including items stored in computer memories, on microfilm or by other
means, made or compiled by you, or made available to you, relating to the
Company, OHCP or any of their respective affiliates, subsidiaries or businesses,
and all equipment and property of the Company which may be in your possession or
under your control, whether at the Company’s offices, your home or elsewhere,
including all such papers, work papers, notes, documents, telephones, computers
and any other equipment in your possession. You agree that all such material is
and shall remain the property of the Company. You may nonetheless retain copies
of publicly-filed or publicly-available documents; documents relating to your
compensation, your service as a member of the Board, or your personal
entitlements and obligations; your rolodex (and electronic equivalents); and the
like. Upon request of the Company, you will certify that you have complied with
this provision.

3. No Effect on Other Rights and Obligations. Except as otherwise specifically
provided in this Agreement, nothing in this Agreement is intended to modify any
rights (including with respect to indemnification in respect of your service as
an officer and employee of the Company Group) to which you may be entitled under
the Company’s charter and by-laws or other constituent documents of any member
of the Company Group.

4. Release of Claims. Payments will not be paid under Sections 1(e)(i),
1(e)(iv), 1(g)(ii) and 1(g)(iii) of this Agreement, unless you deliver to the
Company an executed Release in the form of Exhibit A attached hereto (the
“Release”). To the extent that payments or benefits pursuant to this Agreement
are conditioned upon the execution and delivery by you of the Release, you shall
forfeit all rights to such payments and benefits unless such Release is signed
and delivered (and no longer subject to revocation, if applicable) within sixty
(60) days following the date of your termination of employment.

 

5



--------------------------------------------------------------------------------

5. Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on you by Code
Section 409A or damages to you for failing to comply with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(c) To the extent that payments or benefits pursuant to this Agreement are
conditioned upon the execution and delivery by you of the Release, you shall
forfeit all rights to such payments and benefits unless such Release is signed
and delivered (and no longer subject to revocation, if applicable) within sixty
(60) days following the date of your termination of employment. If the foregoing
Release is executed and delivered and no longer subject to revocation as
provided in the preceding sentence, then the following shall apply:

(i) To the extent any such cash payment or continuing benefit to be provided is
not “deferred compensation” for purposes of Code Section 409A, then such payment
or benefit shall commence upon the first scheduled payment date immediately
after the date the Release is executed and no longer subject to revocation (the
“Release Effective Date”). The first such cash payment shall include payment of
all amounts that otherwise would have been due prior to the Release Effective
Date under the terms of this Agreement applied as though such payments commenced
immediately upon your termination of employment, and any payments made
thereafter shall continue as provided herein. The delayed benefits shall in any
event expire at the time such benefits would have expired had such benefits
commenced immediately following your termination of employment.

(ii) To the extent any such cash payment or continuing benefit to be provided is
“deferred compensation” for purposes of Code Section 409A, then such payments or
benefits shall be made or commence upon the sixtieth (60th) day following your
termination of employment. The first such cash payment shall include payment of
all amounts that otherwise would have been due prior thereto under the terms of
this Agreement had such payments commenced immediately upon your termination of
employment, and any payments made thereafter shall continue as provided herein.
The delayed benefits shall in any event expire at the time such benefits would
have expired had such benefits commenced immediately following your termination
of employment.

The Company may provide, in its sole discretion, that you may continue to
participate in any benefits delayed pursuant to this Section during the period
of such delay, provided that you shall bear the full cost of such benefits
during such delay period. Upon the date such benefits would otherwise commence
pursuant to this Section, the Company may reimburse to you the Company’s share
of the cost of such benefits, to the extent that such costs would otherwise have
been paid by the Company or to the extent that such benefits would otherwise
have been provided by the Company at no cost to you, in each case had such
benefits commenced immediately upon your termination of employment. Any
remaining benefits shall be reimbursed or provided by the Company in accordance
with the schedule and procedures specified herein.

(d) To the extent that this Agreement provides for the reimbursement of expenses
or the provision of in-kind benefits that constitute “non-qualified deferred
compensation” under Code Section 409A, the following shall apply: (i) all such
reimbursements shall be made on or prior to the last

 

6



--------------------------------------------------------------------------------

day of the taxable year following the taxable year in which such expenses were
incurred by you; (ii) any right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit; and (iii) no such
reimbursement, expenses eligible for reimbursement or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

(e) For purposes of Code Section 409A, your right to receive any installment
payment pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.

(f) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(g) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset by any
other amount unless otherwise permitted by Code Section 409A.

6. Miscellaneous.

(a) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(b) Withholding Taxes. The Company and its Subsidiaries shall be entitled to
deduct or withhold from any amounts owing from the Company or any of its
Subsidiaries to you any federal, state, local or foreign withholding taxes,
excise tax, or employment taxes (“Taxes”) imposed with respect to your
compensation or other payments from the Company or any of its Subsidiaries or
your ownership interest in the Company (including, without limitation, wages,
bonuses, dividends, the receipt or exercise of equity options and/or the receipt
or vesting of restricted equity). In the event that the Company or any of its
Subsidiaries does not make such deductions or withholdings, you shall indemnify
the Company and its Subsidiaries for any amounts paid with respect to any such
Taxes, together with any interest, penalties and related expenses thereto.

(c) Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

(d) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by you, the Company and their respective heirs,
successors and assigns, except that you may not assign you rights or delegate
you duties or obligations hereunder without the prior written consent of the
Company.

(e) Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notices to you:

At the last known address in the Company’s personnel records.

 

7



--------------------------------------------------------------------------------

With a copy, which shall not constitute notice, to:

Katz, Teller, Brant & Hild

255 East Fifth Street, Suite 2400

Cincinnati, OH 45202

Attn: Mark J. Jahnke

Fax: (513) 762-0035

Email: mjahnke@katzteller.com

Notices to the Company:

The Hillman Group, Inc.

10590 Hamilton Avenue

Cincinnati, OH 45231

Attn: Chief Financial Officer

and

Oak Hill Capital Partners

One Stamford Plaza

263 Tresser Blvd., 15th Floor

Stamford, CT 06901

Fax: (203) 724-2815

Attn: Tyler J. Wolfram

With copies, which shall not constitute notice, to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Fax: (212) 492-0570

Attn: Angelo Bonvino, Esq.

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

(f) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

(g) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(h) Complete Agreement. This Agreement and those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding

 

8



--------------------------------------------------------------------------------

among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way (including, without limitation,
the Employment Agreement, excluding those provisions that are specifically
provided to survive pursuant to this Agreement in Section 1(k), which shall be
terminated and of no further force or effect as of the Termination Date, but
excluding any breaches thereof by either party prior to the date hereof).

(i) Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

(j) Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and you, and no course of conduct or course of dealing or failure or
delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
your employment for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

(k) MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.

[Remainder of this page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

Please indicate your understanding and acceptance of this Agreement by executing
both copies below, and retaining one fully executed original for your files and
returning one fully executed original to me.

 

Very truly yours, THE HILLMAN COMPANIES, INC. By:  

/S/ JAMES P. WATERS

Name:  

James P. Waters

Title:  

Executive Vice President and

Chief Operating Officer

THE HILLMAN GROUP, INC. By:  

/S/ JAMES P. WATERS

Name:  

James P. Waters

Title:  

Executive Vice President and

Chief Operating Officer

 

I hereby accept the terms of this Agreement and agree to abide by the provisions
hereof:

/s/ MAX W. HILLMAN, JR.

Max W. Hillman, Jr.

Date: May 28, 2013

[Signature Page to Separation Agreement with Max Hillman]



--------------------------------------------------------------------------------

ANNEX A

GENERAL RELEASE

I, Max W Hillman, Jr., in consideration of and subject to the performance by The
Hillman Companies, Inc., a Delaware corporation (together with its subsidiaries,
the “Company”), of its obligations under the Separation Agreement, dated as of
May 28, 2013 (the “Separation Agreement”), which supersedes, to the extent
provided therein, the Amended and Restated Employment Agreement, dated as of
December 21, 2008, as amended by letter on May 28, 2010 and the Stock Option
Agreement, dated as of November 23, 2010 (collectively, the “Agreements”), do
hereby release and forever discharge as of the date hereof the Company and its
affiliates and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company and its
affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below:

 

1. I understand that any payments or benefits paid or granted to me under
Sections 1(e)(i), 1(e)(iv), 1(g)(ii) and 1(g)(iii) of the Separation Agreement
represent, in part, consideration for signing this General Release and are not
salary, wages or benefits to which I was already entitled. I understand and
agree that I will not receive the payments and benefits specified in Sections
1(e)(i), 1(e)(iv), 1(g)(ii) and 1(g)(iii) of the Separation Agreement unless I
execute this General Release and do not revoke this General Release within the
time period permitted hereafter or breach this General Release. I also
acknowledge and represent that I have received all payments and benefits that I
am entitled to receive (as of the date hereof) by virtue of any employment by
the Company.

 

2. Except as provided in paragraph 4 below and except for the provisions of the
Agreements which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executor,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under Title VII of the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act), the Equal Pay
Act of 1963, as amended, the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, the Worker Adjustment Retraining and Notification
Act, the Employee Retirement Income Security Act of 1974, any applicable
Executive Order Programs, the Fair Labor Standards Act, or their state or local
counterparts, or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance,
or under any public policy, contract or tort, or under common law, or arising
under any policies, practices or procedures of the Company, or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation, or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action or other matter covered by paragraph 2 above.

 

4.

I agree that this General Release does not waive or release any rights or claims
that I may have: (i) under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this

 

A-1



--------------------------------------------------------------------------------

  General Release; provided, that, I acknowledge and agree that my separation
from employment with the Company in compliance with the terms of the Agreements
shall not serve as the basis for any claim or action (including, without
limitation, any claim under the Age Discrimination in Employment Act of 1967);
(ii) under any benefit or retirement plan of the Company; (iii) to the extent
covered by insurance under any policy maintained by the Company which relate to
occurrences prior to the Termination Date; (iv) to be indemnified to the maximum
extent permitted by law for any claim to which I may be or become subject to as
a result of having served as an officer, director, employee of or consultant to
the Company; or (v) rights I may have with respect to stock ownership in the
Company (2,000 shares held in the name of the Max William Hillman 2012 Spousal
GST Trust), including, without limitation, those provided for in the Stockholder
Agreement dated May 28, 2010.

 

5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreements. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.

 

6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreements if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreements.

 

8. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone. Notwithstanding anything
herein to the contrary, each of the parties (and each affiliate and person
acting on behalf of any such party) agree that each party (and each employee,
representative and other agent of such party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
this transaction contemplated in the Agreements and all materials of any kind
(including opinions or other tax analyses) that are provided to such party or
such person relating to such tax treatment and tax structure, except to the
extent necessary to comply with any applicable federal or state securities laws.
This authorization is not intended to permit disclosure of any other information
including (without limitation) (i) any portion of any materials to the extent
not related to the tax treatment or tax structure of this transaction, (ii) the
identities of participants or potential participants in the Agreements,
(iii) any financial information (except to the extent such information is
related to the tax treatment or tax structure of this transaction), or (iv) any
other term or detail not relevant to the tax treatment or the tax structure of
this transaction.

 

A-2



--------------------------------------------------------------------------------

9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 

10. I agree to reasonably cooperate with the Company in any internal
investigation, any administrative, regulatory or judicial proceeding or any
dispute with a third party. I understand and agree that my cooperation may
include, but not be limited to, making myself available to the Company upon
reasonable notice for interviews and factual investigations; appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process; volunteering to the Company pertinent information; and
turning over to the Company all relevant documents which are or may come into my
possession all at times and on schedules that are reasonably consistent with my
other permitted activities and commitments. I understand that in the event the
Company asks for my cooperation in accordance with this provision, the Company
will reimburse me solely for reasonable travel expenses (including lodging and
meals), upon my submission of receipts.

 

11. I agree not to disparage the Company, its past and present investors,
officers, directors or employees or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that upon the expiration or, if earlier,
termination of the services described in Section 1(g) of the Separation
Agreement, I will return to the Company any and all property, tangible or
intangible, relating to its business, which I possessed or had control over at
any time (including, but not limited to, company–provided credit cards, building
or office access cards, keys, computer equipment, manuals, files, documents,
records, software, customer data base and other data) and that I shall not
retain any copies, compilations, extracts, excerpts, summaries or other notes of
any such manuals, files, documents, records, software, customer data base or
other data.

 

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreements after the date hereof.

 

13. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

A-3



--------------------------------------------------------------------------------

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO;

 

  5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM;

 

  6. I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

  7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:             , 20          

 

      Max W. Hillman, Jr.

KTBH:4812-4829-7492.2

 

A-4